            Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                     SAN JOSE DIVISION

TESLA, INC.,                                      )    Case No.: 4:21-cv-00528
                                                  )
                Plaintiff,                        )    [PROPOSED] ORDER GRANTING
                                                  )    STIPULATED PRELIMINARY
       v.                                         )    INJUNCTION AND EVIDENCE
                                                  )    PRESERVATION ORDER
ALEX KHATILOV.                                    )
                                                  )    Judge Yvonne Gonzalez Rogers
                Defendant.                        )
                                                  )    Complaint Filed: January 22, 2021
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )

       WHEREAS on January 22, 2021, this Court entered a Temporary Restraining Order,

Order to Show Cause why a preliminary injunction should not be entered, and an Evidence

Preservation Order;

       WHEREAS, pursuant to the Temporary Restraining Order, Tesla provided via email to

Alex Khatilov on January 22 at 2:53 p.m. 1) a copy of the Temporary Restraining Order; 2)

notice of how to file his opposition, if any, online; and 3) resources concerning self-

representation available at www.cand.uscourts.gov/pro-se-litigants/

and www.cand.uscourts.gov/wp-content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf;

       WHEREAS, Mr. Khatilov has elected to proceed pro se to date;

       WHEREAS, Tesla’s counsel and Mr. Khatilov spoke on the phone on January 23, and

have subsequently continued phone and email communication.




                                                                                            1
         Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 2 of 9




       WHEREAS, after attempting service at his home every day from January 22-26, Tesla

personally served Mr. Khatilov at his home with the complaint, papers supporting the motion for

the temporary restraining order, the summons, and the Temporary Restraining Order on January

26; see attached Affidavit of Service;

       WHEREAS, Mr. Khatilov has provided a number of devices to Tesla for imaging, some

on January 25 and more on February 1;

       WHEREAS, the parties are currently engaging in rapid voluntary discovery that does not

currently require the Court’s intervention at this stage; if this voluntary discovery breaks down

and requires the Court’s intervention, the parties will promptly inform the Court;

       WHEREAS, the parties have prepared and reviewed the below Proposed Preliminary

Injunction Order and Proposed Evidence Preservation Order (together, the “Proposed Orders”)

and stipulate and consent to their entry from now through trial;

                   [PROPOSED] PRELIMINARY INJUNCTION ORDER

THEREFORE, from today’s date until the conclusion of trial, Alex Khatilov is HEREBY:

   1. ENJOINED AND RESTRAINED from obtaining, retaining, using, transmitting,

disseminating, or disclosing any of Tesla’s quality assurance files that Khatilov downloaded,

transferred, or otherwise obtained from Tesla’s servers during his employment with Tesla

between December 28, 2020 and January 6, 2021, including any information contained within or

deriving from those files (together, the “Tesla Trade Secrets”);

   2. To the extent not already done, REQUIRED to return to Tesla, within three (3) days, all

Tesla equipment, tangible materials, and information that remain in Khatilov’s possession,

custody, or control, including but not limited to any emails, files, records, or other documents




                                                                                                    2
           Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 3 of 9




that Khatilov downloaded, removed, or otherwise obtained from Tesla, whether original or

duplicate;

   3. To the extent not already done, REQUIRED to identify for Tesla, by hand delivery or

electronically within three (3) days, all other desktop and laptop computers, internal and external

hard drives, USB storage devices, flash drives, thumb drives, memory cards, read/writable

optical media (including CD-ROMs and DVD-ROMs), cloud storage accounts (including

Dropbox), email accounts, tablet devices (including iPads), smartphones, other storage devices

or accounts, or hard copy documents (collectively “Media”), belonging to or in Khatilov’s

possession, custody, or control, that contain any Tesla Trade Secrets (together, the “Identified

Media”);

   4. To the extent not already done, REQUIRED to produce to Tesla, by hand delivery or

electronically within three (3) days, the Identified Media, or allow Tesla’s agents, including any

computer forensic experts, to forensically preserve and mirror/image said Identified Media

(which mirrored data shall be kept confidential by Tesla until such time as the Court redesignates

any portion thereof under a protective order);

   5. To the extent not already done, REQUIRED to provide to Tesla, by hand delivery or

electronically within three (3) days, all logins, user IDs, passwords, and any other processes

necessary to obtain access to any operating system, database, server, software, file, or other

storage location for the Identified Media within Khatilov’s possession, custody, or control; and

   6. To the extent not already done, REQUIRED to identify for Tesla, by hand delivery or

electronically within three (3) days, any other persons, entities, or locations (including any

Media) not within Khatilov’s possession, custody, or control, to which Khatilov has transmitted,

disseminated, disclosed, or stored any Tesla Trade Secrets.



                                                                                                     3
         Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 4 of 9




                            EVIDENCE PRESERVATION ORDER

       IT IS FURTHER ORDERED THAT:

       Defendant Alex Khatilov, as well as any persons in active concert or participation with

him, is hereby ORDERED to preserve all evidence in accordance with applicable federal and state

rules, and to CEASE, DESIST, AND REFRAIN from deleting, destroying, removing, altering,

modifying, concealing, spoliating, or secreting any documents or information relating to this

lawsuit in any way, no matter where such information resides, including any documents or

information stored on any computer or other Media (as defined in the Preliminary Injunction).

This Order includes all documents relating to Tesla Trade Secrets (as defined in the Preliminary

Injunction), Khatilov’s employment with Tesla from December 28, 2020 to January 6, 2021, and

Khatilov’s communications (including emails, texts, and chats) with Tesla, as well as its

respective employees, contractors, customers, competitors, vendors, suppliers, or agents.

       IT IS SO ORDERED.

Dated: February ___, 2021



                                                       ________________________________
                                                            YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE




                                                                                                   4
         Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 5 of 9




                 STIPULATION AND CONSENT BY ALEX KHATILOV

       I, Alex Khatilov, am currently proceeding in this matter pro se. I have reviewed the

Proposed Preliminary Injunction Order and Proposed Evidence Preservation Order above. I

hereby consent and stipulate to entry of those Proposed Orders from now until trial is concluded.

I also stipulate to extension of the current Temporary Restraining Order and Evidence

Preservation Order from February 4, 2021 until the entry of the Proposed Orders by the Court.

Signature: __________________________________
                      Alex Khatilov
Date: February 2, 2021




                                                                                                5
         Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 6 of 9




                     STIPULATION AND CONSENT BY TESLA, INC.

       I, Joseph Alm, Senior Counsel for Litigation for Tesla, Inc. have reviewed this order on

behalf of Tesla. Tesla hereby consents and stipulates to entry of the Proposed Preliminary

Injunction Order and Proposed Evidence Preservation Order from now until trial is concluded.

Tesla also stipulates to extension of the current Temporary Restraining Order and Evidence

Preservation Order from February 4 until the entry of the Proposed Orders by the Court. I

further confirm that I received the above-signed stipulation and consent from Alex Khatilov’s

email after confirming during a phone call with Mr. Khatilov at 10:55 a.m. that he would sign the

above consent and stipulation electronically.

Signature: __________________________________
Date: February 2, 2021


                                                    JOSEPH C. ALM, State Bar No. 294362
                                                    Tesla, Inc.
                                                    901 Page Avenue
                                                    Fremont, California 94538-734
                                                    jalm@tesla.com
                                                    (650) 681-5000

                                                    Counsel for Plaintiff
                                                    TESLA, INC.




                                                                                                  6
Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 7 of 9
Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 8 of 9
Case 4:21-cv-00528-YGR Document 11 Filed 02/02/21 Page 9 of 9
